DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murai (US 2016/0320486).
Regarding Claim 1, Murai discloses a measurement device [#100 of Fig 1; 0049] comprising: a light source unit that sequentially emits a plurality of beams of distance measurement light to an identical target object [#101 of Fig 1; 0049-50], based on predetermined fixed output information; a light reception unit that receives reflected light, from the target object, based on which the measurement device acquires measurement information on the basis of the reflected light received by the light reception unit [#102 of Fig 1; 0049]; and an output value reducing unit and/or an input value reducing unit, the output value reducing unit reducing a light output value of the light source unit, the input value reducing unit reducing an input value of the reflected light to the light reception unit [#102, #106, #107 of Fig 1; 0049; 0051-52].
Regarding Claim 1, Murai discloses a measurement device [#100 of Fig 1; 0049] comprising: a light source unit that sequentially emits a plurality of beams of distance measurement light to an identical target object [#101 of Fig 1; 0049-50], based on predetermined fixed output information; and a light reception unit that receives reflected light, from the target object, based on which the measurement device acquires measurement information on the basis of 
Regarding Claim 7, Murai discloses a measurement method [0049-52] comprising: sequentially irradiating an identical target object with a plurality of beams of distance measurement light from a light source unit [#101 of Fig 1; 0049-50] based on predetermined fixed output information; receiving reflected light from the target object with the light reception unit; acquiring measurement information based on the reflected light received by the light reception unit [#102 of Fig 1; 0049]; and reducing an output value of the light source unit and/or an input value of the reflected light to the light reception unit [#102, #106, #107 of Fig 1; 0049; 0051-52].
Regarding Claim 2, Murai also discloses a saturation information detection unit that detects saturation information on an amount of the reflected light received by the light reception unit, wherein the output value reducing unit and/or the input value reducing unit operates based on a detection result from the saturation information detection unit [Fig 20; 0109].
Regarding Claims 3 and 4, Murai also discloses wherein the input value reducing unit preferably includes an arrangement and retraction mechanism for a sensitivity reduction film [0052].
Regarding Claim 6, Murai also discloses an output value reducing unit and/or an input value reducing unit, the output value reducing unit reducing an output value of the light source unit, the input value reducing unit reducing an input value of the reflected light to the light reception unit [Fig 1; 0049].

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ootani (US 2009/0220145).
Regarding Claim 1, Ootani discloses a measurement device [Fig 3-4] comprising: a light source unit that sequentially emits a plurality of beams of distance measurement light to an identical target object [0046-49; 0051; 0053], based on predetermined fixed output information; a light reception unit that receives reflected light, from the target object, based on which the measurement device acquires measurement information on the basis of the reflected light received by the light reception unit [0051-55]; and an output value reducing unit and/or an input value reducing unit, the output value reducing unit reducing a light output value of the light source unit, the input value reducing unit reducing an input value of the reflected light to the light reception unit [0046; 0051-56].
Regarding Claim 5, Ootani discloses a measurement device [Fig 3-4] comprising: a light source unit that sequentially emits a plurality of beams of distance measurement light to an identical target object [0046-49; 0051; 0053], based on predetermined fixed output information; and a light reception unit that receives reflected light, from the target object, based on which the measurement device acquires measurement information on the basis of the reflected light received by the light reception unit [0051-55], wherein the measurement information is acquired from any one of waves in an amplitude decreasing waveform that is a waveform with an amplitude decreasing generated from a waveform of a reception signal corresponding to light received by the light reception unit [0046; 0051-56].
Regarding Claim 7, Ootani discloses a measurement method [Fig 3-4] comprising: sequentially irradiating an identical target object with a plurality of beams of distance measurement light from a light source unit [0046-49; 0051; 0053] based on predetermined fixed output information; receiving reflected light from the target object with the light reception unit; acquiring measurement information based on the reflected light received by the light reception unit [0051-55]; and reducing an output value of the light source unit and/or an input value of the reflected light to the light reception unit [0046; 0051-56].
Regarding Claim 2, Ootani also discloses a saturation information detection unit that detects saturation information on an amount of the reflected light received by the light reception unit, wherein the output value reducing unit and/or the input value reducing unit operates based on a detection result from the saturation information detection unit [0082].
Regarding Claims 3 and 4, Ootani also discloses wherein the input value reducing unit preferably includes an arrangement and retraction mechanism for a sensitivity reduction film [0082].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645